354 Mich. 541 (1958)
93 N.W.2d 229
In re SCHANTZ ESTATE.
Docket No. 58, Calendar No. 47,755.
Supreme Court of Michigan.
Decided December 2, 1958.
Rehearing denied February 19, 1959.
Edward Kenney, for appellant.
Rom & Newton Dilley, for guardian.
PER CURIAM:
We said, in Miller v. Allen, 352 Mich. 95, 96:
"Counsel must be advised that additional burdens have been voluntarily assumed by this Court through promulgation of the recently adopted appellate rules (effective January 2, 1957; 347 Mich. xiv through xxxii). A comprehensive and fully informative appendix, supplied according to the optional provisions of said Rule No 67, is imperatively required under the new appellate practice."
Here again the appellant's brief and appendix disregards in substantial entirety the needful and later considered (see Wilks v. Kempf, 352 Mich. 445, 451, 452) requirements of new Rule No 67. In particular we cannot countenance the practice of printing, in an appendix, isolated portions only of the opinion or opinions of the court below. In this case it appears from the original record that Judge Verdier rendered 2 opinions which, in the orderly course of appellate procedure, should have been printed verbatim in the appellant's appendix (see section 6 of new *543 Rule No 67). Each opinion, so far as appellant's appendix is concerned, consists of minute context-lifted observations of Judge Verdier, totally disconnected from each other and printed in such way that no reader would be able to comprehend the judicial thought or reasoning without resort to the single original record.
Counsel should understand that the mandatory requirements of said Rule No 67  and certainly the duty to print (in the appellant's appendix) "any opinion of the court * * * below" is such a requirement  must be complied with in order that the new appellate rules may assist rather than hinder the work of his Court. Emphasizing what was said in Miller v. Allen and Wilks v. Kempf, supra, it is ordered that appellant's appeal be dismissed, with costs to appellee as on granted motion to dismiss.
DETHMERS, C.J., and CARR, KELLY, SMITH, BLACK, EDWARDS, VOELKER, and KAVANAGH, JJ., concurred.